40 So.3d 925 (2010)
Mark S. TURNER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2293.
District Court of Appeal of Florida, First District.
August 5, 2010.
*926 Jeffrey Lewis, Regional Conflict Counsel, and Sheila Callahan, Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, appellant seeks review of his convictions for conduct of or participation in an enterprise through racketeering, conducting or attempting to conduct unlawful financial activity and use or investment of proceeds from a pattern of racketeering activity. He raises six issues. We affirm without discussion as to all except one. The remaining issue asserts that the trial court erred in imposing restitution after appellant had filed his notice of appeal. As to that issue, we lack jurisdiction because appellant failed to file a separate notice of appeal challenging the restitution order. Armstrong v. State, 29 So.3d 1211 (Fla. 1st DCA 2010). Because we lack jurisdiction as to that issue, we are constrained to dismiss that portion of the appeal.
AFFIRMED IN PART and DISMISSED IN PART.
HAWKES, C.J., KAHN and WEBSTER, JJ., concur.